Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Claims 1, 4, 8-11, 13 and 14 have been amended [9/21/2022].
Claim 3 has been cancelled [9/21/2022].
Claim 15 has been newly added [9/21/2022].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument based on newly applied references Nakabayashi (US-2017/0214829), Izu et al. (US-2009/0210715), and Zhan et al. (US-2013/0050764).

Applicant's arguments filed 9/21/2022 have been fully considered but they are not persuasive. On page 12, 2nd paragraph of Applicant’s Arguments, Applicant argues Takagi fails to disclose the feature of claim 7 that “the predetermined pattern is a pattern of discrete dots corresponding to the QR code”, because Examiner merely provides a generic explanation of a QR code detection.
Examiner respectfully disagrees, because QR code detection and a QR code is just that, a predetermined pattern of discrete dots which is well known in the art [Takagi: Fig 5 (502)]. Therefore, Takagi does teach the feature of claim 7 that “the predetermined pattern is a pattern of discrete dots corresponding to the QR code”.

Claim Objections
Claim 15 is objected to because of the following informalities:  In line 6, claim 15 recites ‘amd’ and should recite ‘and’.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-7, 10-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (US-2012/0229867) in view of Nakabayashi (US-2017/0214829) and further in view of Izu et al. (US-2009/0210715).
As to Claim 1, Takagi teaches ‘An image processing apparatus having a copy function, the image processing apparatus comprising: a memory that stores a program; and a processor that executes the program to perform [Fig 3, par 0039-0040 – MFP includes a scanner unit, printer unit, a memory that stores various commands (including application programs) that the CPU executes to control MFP]: obtaining a scanned image by scanning a copy-target printed material [par 0080-0081 – user sets a document to be copied on document position plate of MFP]; extracting embedded information from the scanned image [par 0083-0084 – detects if a QR code is included and decodes the QR code to extract embedding information]; generating an image to be printed based on the scanned image [par 0098-0099 – encoding embedding information and integrated generated QR code with the image data obtained in step S601]; and performing print processing using the image to be printed [par 0119 – printing processing unit forms an image on recording medium based on generated integrated image data], wherein in the generating, in a case where it is confirmed that the copy-target printed material based on the embedded information extracted in the extracting, an image to be printed is generated that is the scanned image to which information indicating being a copied material is added [par 0085-0095, 0119 – encoding embedding information and integrated generated QR code with the image data for printing, when it is determined decoding is successful of the original image data and the embedded information is updated and printed with the new QR code and image data]’.
Takagi does not disclose expressly ‘a printed material printed by using electronic document data that is managed along with information indicating that the contents thereof are authentic based on the embedded information extracted in the extracting, a copied material of an authentic document’.
Nakabayashi teaches ‘a printed material printed by using electronic document data that is managed along with information based on the embedded information extracted in the extracting [Figs 5, 6, par 0041, 0054-0058, 0064, 0094-0096, 0108 – based on embedment information detected from the image data by the embedment detector, information including a user name, a mail address, a post and the like of each user registered as a person who uses the multifunction peripheral is managed and stored by being associated with a unique user ID which is individually allotted to the user to transmit an authorization request for duplicating a digital watermarked document, where if the user is authorized, embedding the user ID of the authorizer who has permitted the output, a log ID of log indicating the image data is permitted and a log ID of a debug log which is recorded and managed depending on the output of the image data as a digital watermark onto the image data]’.
Takagi in view of Nakabayashi are analogous art because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include embedment information including an authorizer’s mailing address for copying an embedded document, as taught by Nakabayashi. The motivation for doing so would have been to output only image data whose output is permitted by the authorizer who is a user different from the operator who gives the instruction for outputting the image data. Therefore, it would have been obvious to combine Nakabayashi with Kakutani to obtain the invention as specified.
Takagi in view of Nakabayashi does not disclose expressly ‘indicating that the contents thereof are authentic, a copied material of an authentic document’, although Nakabayashi only outputs image data whose output is permitted by the authorizer who is a user different from the operator who gives the instruction for outputting the image data. 
Izu teaches ‘indicating that the contents thereof are authentic, a copied material of an authentic document [Fig 10, par 0131-0134, 0138-0140 – when the document IDs are identical value and all the partial documents are verified to be authentic based on the digital signature added, a verification result indicating success of the verification of the extraction document is output]’.
Takagi in view of Nakabayashi are analogous art with Izu because they are from the same field of endeavor, namely embedded digital image data and documents. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include comparing document IDs and digital signatures, as taught by Izu with reproducing authorized embedded documents, as taught by Takagi and Nakabayashi. The motivation for doing so would have been to verifying a document is authentic. Therefore, it would have been obvious to combine Izu with Takagi in view of Nakabayashi to obtain the invention as specified in claim 1.

Further, in regards to claim 13, the image processing apparatus of claim 1 performs the control method of claim 13.
Further, in regards to claim 14, the control method of claim 13 is fully embodied on the non-transitory computer readable storage medium of claim 14.

As to Claim 2, Takagi teaches ‘wherein the information that is added is visible information [par 0098-0099, 0119 – printing processing unit forms an image on recording medium based on generated integrated image data including the generated QR code (i.e. visible) attached with the updated embedding information]’.  

As to Claim 4, Takagi teaches ‘wherein in the generating, further, in a case where it is not confirmed that the copy-target printed material based on the extracted embedded information, an image to be printed is generated to which information indicating being a copied material of an unauthentic document is added [Fig 6 (S603, S605, S607), par 0083, 0088, 0096-0097 – if it is determined that the detection of the QR code is failed or if it is determined that the decoding of the QR code is failed (i.e. authenticity not confirmed), generating new embedding information that is newly embedded into a document to be output]’.  
Takagi does not disclose expressly ‘a printed material printed by using electronic document data that is managed along with information indicating that the contents thereof are authentic based on the extracted embedded information’.
Nakabayashi teaches ‘a printed material printed by using electronic document data that is managed along with information based on the extracted embedded information [Figs 5, 6, par 0041, 0054-0058, 0064, 0094-0096, 0108 – based on embedment information detected from the image data by the embedment detector, information including a user name, a mail address, a post and the like of each user registered as a person who uses the multifunction peripheral is managed and stored by being associated with a unique user ID which is individually allotted to the user to transmit an authorization request for duplicating a digital watermarked document, where if the user is authorized, embedding the user ID of the authorizer who has permitted the output, a log ID of log indicating the image data is permitted and a log ID of a debug log which is recorded and managed depending on the output of the image data as a digital watermark onto the image data]’.
Takagi in view of Nakabayashi are analogous art because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include embedment information including an authorizer’s mailing address for copying an embedded document, as taught by Nakabayashi. The motivation for doing so would have been to output image data whose output is permitted by the authorizer who is a user different from the operator who gives the instruction for outputting the image data. Therefore, it would have been obvious to combine Nakabayashi with Kakutani to obtain the invention as specified.
Takagi in view of Nakabayashi does not disclose expressly ‘not confirmed…that the contents thereof are authentic’. 
Izu teaches ‘not confirmed…that the contents thereof are authentic [Fig 10, par 0081, 0131-0140 – when the document IDs are or are not identical value and all the partial documents are or are not verified to be authentic based on the digital signature added, a verification result indicating failure of the verification of the extraction document is output]’.
Takagi in view of Nakabayashi are analogous art with Izu because they are from the same field of endeavor, namely embedded digital image data and documents. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include comparing document IDs and digital signatures, as taught by Izu with reproducing authorized embedded documents, as taught by Takagi and Nakabayashi. The motivation for doing so would have been to verifying a document is authentic. Therefore, it would have been obvious to combine Izu with Takagi in view of Nakabayashi to obtain the invention as specified in claim 4.

As to Claim 5, Takagi teaches ‘wherein in the extracting, the embedded information is extracted by detecting a predetermined pattern from the scanned image [Fig 5 (502), par 0083-0084 – detects if a QR code is included and decodes the QR code to extract embedding information]’.  

As to Claim 6, Takagi teaches ‘wherein the embedded information is represented by binary data represented by a combination of 0 and 1 and the predetermined pattern is a pattern indicating 0 or 1 [Fig 5 (502), par 0083-0084 – detects if a QR code is included and decodes the QR code to extract embedding information]’.  

As to Claim 7, Takagi teaches ‘wherein the embedded information is represented by a QR code and the predetermined pattern is a pattern of discrete dots corresponding to the QR code [Fig 5 (502), par 0083-0084 – detects if a QR code is included and decodes the QR code to extract embedding information]’.  

As to Claim 10, Takagi teaches ‘wherein in the extracting, in a case where it is not possible to extract the embedded information from the scanned image or in a case where it is not confirmed that the copy-target printed material based on the extracted embedded information, the processor executes the program to perform aborting the print processing [par 0161-0163 – if it is determined that the decoded is failed due to a spoiled QR code, the MFP terminates the processing]’.  
Takagi does not disclose expressly ‘a printed material printed by using electronic document data that is managed along with information indicating that the contents thereof are authentic based on the extracted embedded information’.
Nakabayashi teaches ‘a printed material printed by using electronic document data that is managed along with information based on the extracted embedded information [Figs 5, 6, par 0041, 0054-0058, 0064, 0094-0096, 0108 – based on embedment information detected from the image data by the embedment detector, information including a user name, a mail address, a post and the like of each user registered as a person who uses the multifunction peripheral is managed and stored by being associated with a unique user ID which is individually allotted to the user to transmit an authorization request for duplicating a digital watermarked document, where if the user is authorized, embedding the user ID of the authorizer who has permitted the output, a log ID of log indicating the image data is permitted and a log ID of a debug log which is recorded and managed depending on the output of the image data as a digital watermark onto the image data]’.
Takagi in view of Nakabayashi are analogous art because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include embedment information including an authorizer’s mailing address for copying an embedded document, as taught by Nakabayashi. The motivation for doing so would have been to output only image data whose output is permitted by the authorizer who is a user different from the operator who gives the instruction for outputting the image data. Therefore, it would have been obvious to combine Nakabayashi with Kakutani to obtain the invention as specified.
Takagi in view of Nakabayashi does not disclose expressly ‘information indicating that the contents thereof are authentic’, although Nakabayashi only outputs image data whose output is permitted by the authorizer who is a user different from the operator who gives the instruction for outputting the image data. 
Izu teaches ‘information indicating that the contents thereof are authentic [Fig 10, par 0131-0134, 0138-0140 – when the document IDs are identical value and all the partial documents are verified to be authentic based on the digital signature added, a verification result indicating success of the verification of the extraction document is output]’.
Takagi in view of Nakabayashi are analogous art with Izu because they are from the same field of endeavor, namely embedded digital image data and documents. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include comparing document IDs and digital signatures, as taught by Izu with reproducing authorized embedded documents, as taught by Takagi and Nakabayashi. The motivation for doing so would have been to verifying a document is authentic. Therefore, it would have been obvious to combine Izu with Takagi in view of Nakabayashi to obtain the invention as specified in claim 10.

As to Claim 11, Takagi in the proposed combination teaches ‘wherein in the generating, the image to be printed is generated by embedding information indicating being a copied material of an authentic document in the scanned image in place of information indicating authenticity of a document indicated by the embedded information extracted from the scanned image [par 0088-0095, 0119 – encoding embedding information and integrated generated QR code with the image data for printing, when it is determined decoding is successful of the original image data and the embedded information is updated and printed with the new QR code and image data including original user information (i.e. authentic document) and latest user information (i.e. copied material)]’.  

Claim(s) 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (US-2012/0229867) in view of Nakabayashi (US-2017/0214829), Izu et al. (US-2009/0210715) and further in view of Yokokura (US-2008/0218806).
As to Claim 8, Takagi in view of Nakabayashi teaches ‘connected with an external device that manages document data in association with information indicating authenticity of a document via a network [Takagi: Figs 12, 13, par 0160-0166 – MFP transmits extracted embedding information to the server for performing a trace information search; Nakabayashi: par 0027-0028 – multifunction peripheral connected to terminal device of authorizer for authorizing copying], wherein the processor executes the program to perform obtaining collation results by requesting the external device for collation between extracted embedded information and information indicating authenticity of the managed document [par 0166-0176, 0192 – trace information search unit extracts from the embedding information received and generates search information based on the extracted information and is search results are received by MFP to be displayed]’.
Takagi in view of Nakabayashi does not disclose expressly ‘in a case where it is confirmed that the copy-target printed material is a printed material printed by using electronic document data that is managed along with information indicating that the contents thereof are authentic based on collation results received from the external device, print data is generated to which information indicating being a copied material of an authentic document is added’.
Takagi teaches encoding embedding information and integrated generated QR code with the image data for printing, when it is determined decoding is successful of the original image data and the embedded information is updated and printed with the new QR code and image data [par 0085-0095, 0119].
Izu teaches created digital document so that authenticity thereof can be verified, and stored in the digital document database (DB) [par 0041-0043].
While, Yokokura teaches upon reception of the inquiry, the policy server determines based on the user information and identified, whether or not the user has an authority to copy the original when determining the copying is an original document or copy [Fig 8 (S805-S807), par 0081-0084, 0095, 0106-0108]. 
Takagi in view of Yokokura teaches ‘in a case where it is confirmed that the copy-target printed material is a printed material printed by using electronic document data that is managed along with information indicating that the contents thereof are authentic based on collation results received from the external device, print data is generated to which information indicating being a copied material of an authentic document is added [Takagi: par 0085-0095, 0119; Yokokura: Fig 8 (S805-S807), par 0080-0084, 0095, 0106-0108; Izu: par 0041-0043]’.
Takagi in view of Nakabayashi and Izu are analogous art with Yokokura because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a policy server to determine originality and authorization of a scanned document, as taught by Yokokura. The motivation for doing so would have been to distinguishing if a scanned image is an original document or a copied document of an original. Therefore, it would have been obvious to combine Yokokura with Takagi in view of Nakabayashi and Izu to obtain the invention as specified in claim 8.  

As to Claim 9, Yokokura in the proposed combination of Takagi in view of Nakabayashi and Izu teaches ‘wherein in the extracting, in a case where it is not possible to extract the embedded information from the scanned image or in a case where it is not confirmed that the copy-target printed material is a printed material printed by using electronic document data that is managed along with information indicating that the contents thereof are authentic based on the extracted embedded information, the processor executes the program to perform notifying a user of that [Fig 7 (S703-S704, S706, S708), par 0080-0084 – extracting embedded information to determine if it is an original document that needs authentication, where if a master password for authentication is unsuccessful (i.e. authentic document is not confirmed), inhibiting the copy operation and displaying an error message]’.
Takagi in view of Nakabayashi and Izu are analogous art with Yokokura because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include displaying an error message and inhibiting a copy operation if authentication is not successful, as taught by Yokokura. The motivation for doing so would have been to distinguishing if a scanned image is an original document or a copied document of an original while authorizing a copying operation. Therefore, it would have been obvious to combine Yokokura with Takagi in view of Nakabayashi and Izu to obtain the invention as specified in claim 9.    

As to Claim 12, Yokokura teaches ‘wherein in a case where the embedded information extracted from the copy-target printed material is information indicating being the copied material, the processor executes the program to perform notifying a user that the copy-target printed material is a copied material [Figs 9 (1001), 10 (S1103-S1107), par 0112-0116, 0120-0121 – if copying an original, adding copied state-indicating image which may be a visible image (i.e. notifying a user copied material) based on extracted embedded information]’.
Takagi in view of Nakabayashi and Izu are analogous art with Yokokura because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include printing a visible image indicating a copied state image, as taught by Yokokura. The motivation for doing so would have been to distinguishing if a scanned image is an original document or a copied document of an original while authorizing a copying operation. Therefore, it would have been obvious to combine Yokokura with Takagi in view of Nakabayashi and Izu to obtain the invention as specified in claim 12.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi (US-2012/0229867) in view of Nakabayashi (US-2017/0214829), Izu et al. (US-2009/0210715) and further in view of Zhan et al. (US-2013/0050764).
As to Claim 15, Takagi in view of Nakabayashi and further in view of Izu does not disclose the combination of limitations including ‘‘wherein in the generating, determining whether or not a document ID indicated by the extracted embedded information is valid]; determining whether or not the copy-target printed material has been falsified; and in a case where the document ID is valid and the copy-target printed material has not been falsified, an image to be printed is generated that is the scanned image to which information indicating being a copied material of an authentic document is added’.
Izu teaches ‘wherein in the generating, determining whether or not a document ID is valid [Fig 10 (S1002-S1003), par 0131-0132 – determining whether the document IDs respectively added to the partial documents constituting the extraction document take an identical value and increases in the order]; determining whether or not the copy-target printed material has been falsified [Fig 10 (S1004), par 0133 – based on the digital signature added to each of the partial documents, authenticity of all of the partial documents constituting the extraction document is determined. Specifically, the digital signature respectively added to the partial document constituting the extraction document are verified and based on a result of the verification, the authenticity of the extraction document is determined]; and in a case where the document ID is valid and the copy-target printed material has not been falsified [Figs 4, 10 (S1005), par 0085-0086, 0091-0095, 0107, 0134, 0140 – when the document IDs are identical value and all the partial documents are verified to be authentic, a verification result indicating success of the verification of the extraction document is output]’.
Further, Nakabayashi teaches ‘an image to be printed is generated that is the scanned image to which information indicating being a copied material is added [Figs 5, 6, par 0041, 0054-0058, 0064, 0094-0096, 0108 – based on embedment information detected from the image data by the embedment detector, information including a user name, a mail address, a post and the like of each user registered as a person who uses the multifunction peripheral is managed and stored by being associated with a unique user ID which is individually allotted to the user to transmit an authorization request for duplicating a digital watermarked document, where if the user is authorized, embedding the user ID of the authorizer who has permitted the output, a log ID of log indicating the image data is permitted and a log ID of a debug log which is recorded and managed depending on the output of the image data as a digital watermark onto the image data]’.
Takagi in view of Nakabayashi are analogous art with Izu because they are from the same field of endeavor, namely embedded digital image data and documents. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include comparing document IDs and digital signatures, as taught by Izu with reproducing authorized embedded documents, as taught by Takagi and Nakabayashi. The motivation for doing so would have been to verifying a document is authentic. Therefore, it would have been obvious to combine Izu with Takagi in view of Nakabayashi to obtain the invention as specified.
Takagi in view of Nakabayashi and Izu does not disclose expressly ‘document ID indicated by the extracted embedded information is valid, an image to be printed is generated that is the scanned image’.
Zhan teaches ‘document ID indicated by the extracted embedded information is valid, an image to be printed is generated that is the scanned image [par 0020-0021, 0035, 0039, 0042, 0045, 0050, 0071, 0079 – the barcode contained in the target image is extracted and decoded to obtain the information contained therein, including the document ID, where once it is determined that target document is authentic, a copy of the scanned original hardcopy document is printed from the scanned original]’.
Takagi in view of Nakabayashi and Izu are analogous art with Zhan because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include decoding a barcode including a document ID, as taught by Zhan. The motivation for doing so would have been to determining the authenticity of a target hardcopy document. Therefore, it would have been obvious to combine Zhan with Takagi in view of Nakabayashi and Izu to obtain the invention as specified in claim 15.  

Conclusion
The prior art of record
a. US Publication No.	2017/0214829
b. US Publication No.	2009/0210715
c. US Publication No.	2013/0050764

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J CATO whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677